                               UNITED STATES DISTRICT COURT
                             SOUTHERN DISTRICT OF INDIANA
                                INDIANAPOLIS DIVISION

JADEN THOMAS, RYAN BRAVERMAN,                    )
KATIE DEDELOW, JAKE RAMSEY,                      )
ISABELLA BLACKFORD, MICHAEL                      )
DUKE, and LINDSAY FREEMAN,                       )
individuals, each on behalf of himself/herself   )
and all others similarly situated,               )
                                                 )
                              Plaintiffs,        )
v.                                               ) CASE NO. 1:18-cv-03305-TWP-DML
                                                 )
THE TRUSTEES OF INDIANA                          )
UNIVERSITY,                                      )
                                                 )
                              Defendant.         )


                                CASE MANAGEMENT PLAN

I.     Parties and Representatives

       A.      Plaintiffs: Jaden Thomas, Ryan Braverman, Katie Dedelow, Jake Ramsey,
               Isabella Blackford, Michael Duke and Lindsay Freeman, individually and on
               behalf of all similarly situated

               Defendant: The Trustees of Indiana University

       B.      Plaintiffs’ Counsel: Jacob R. Cox, 1606 N. Delaware St., Indianapolis, IN
               46202; T. 317.884.8550; F. 317.660.2453; jcox@coxlaw.com

               Plaintiffs’ Counsel: Jonathon B. Noyes, William E. Winingham, 2859 N.
               Meridian St., Indianapolis, IN 46204; T. 317.920.6400; F. 317.920.6405;
               jnoyes@wkw.com; winingham@wkw.com

               Defendant’s Counsel: Thomas A. Barnard, Ann O’Connor McCready, Scott R.
               Alexander, Frank J. Deveau, One Indiana Square, Ste. 3500, Indianapolis, IN
               46204; T. 317.713.3500; F. 317.713.3699; tbarnard@taftlaw.com;
               amccready@taftlaw.com ; salexander@taftlaw.com; fdeveau@taftlaw.com

       Counsel shall promptly file a notice with the Clerk if there is any change in this
       information.

II.    Jurisdiction and Statement of Claims
       A.     It is Defendant’s position that this Court has subject matter jurisdiction pursuant
             to the Class Action Fairness Act, 28 U.S.C. § 1332(d) (“CAFA”).

             At this time, Plaintiffs cannot agree that this Court possesses subject matter
             jurisdiction under CAFA. It is Plaintiffs’ position that if Defendant is unable to
             ascertain the members of Plaintiffs’ class because of alleged failsafe elements
             within Plaintiffs’ class definition, then Defendant is unable to meet its threshold
             obligations under CAFA of demonstrating that Plaintiffs’ class exceeds 99
             members and that at least $5,000,000.00 in is controversy. Plaintiffs’ position is
             fully explained in their Reply in Support of their Motion for Remand [D.E. 46].
             Defendant disagrees with Plaintiffs’ position in this regard. Additionally,
             Plaintiffs have moved to remand this case to state court pursuant to the exception
             to CAFA set forth in § 1332(d)(3), and Defendant has opposed Plaintiffs’ motion
             to remand, based on CAFA principles set forth in 28 U.S.C. § 1332(d)(3).

       B.    Plaintiffs have brought a putative class action, on behalf of themselves and all
             individuals similarly situated, due to a mold infestation that has occurred at IU’s
             dorms. Plaintiffs currently have raised claims for breach of contract, breach of
             the implied warranty of habitability, and a claim for declaratory judgment seeking
             to declare that Plaintiffs have the right to a safe, clean and habitable residence
             when living in IU’s dorms and mold remediation must be conducted effectively
             and in accordance with industry standards. Plaintiffs have also served a tort claim
             notice on IU and anticipate adding tort claims after the notice period has expired
             or the claim has been denied.

       C.    Defendant denies that Plaintiffs have articulated a proper basis for a class action
             in this case based on the allegations of mold exposure and injury at certain IU
             dorms, and it intends to file a motion to dismiss the claims asserted in the
             Complaint, which fail to state a claim for breach of contract, breach of the implied
             warranty of habitability, or declaratory judgment.


III.   Pretrial Pleadings and Disclosures

       A.    The parties shall serve their Fed. R. Civ. P. 26 initial disclosures on or before
             January 17, 2019.

       B.    Plaintiff(s) shall file preliminary witness and exhibit lists on or before January
             24, 2019.

       C.    Defendant(s) shall file preliminary witness and exhibit lists on or before January
             31, 2019.

       D.    All motions for leave to amend the pleadings and/or to join additional parties shall
             be filed on or before February 17, 2019.



                                               2
Sec. III E. The parties    E.   Plaintiff(s) shall serve Defendant(s) (but not file with the Court) a statement of
shall submit (not file)
courtesy copies of their        special damages, if any, and make a settlement demand, on or before February
respective demand and           17, 2019. Defendant(s) shall serve on the Plaintiff(s) (but not file with the Court)
response at the time of
service via email to            a response thereto within 30 days after receipt of the demand.
judgelynchchambers@ins
d.uscourts.gov. There is
no need to follow the
                           F.   Except where governed by paragraph (G) below, expert witness disclosure
email with a hard copy.         deadlines shall conform to the following schedule: Plaintiff(s) shall disclose the
                                name, address, and vita of any expert witness, and shall serve the report required
                                by Fed. R. Civ. P. 26(a)(2) on or before October 17, 2019. Defendant(s) shall
                                disclose the name, address, and vita of any expert witness, and shall serve the
                                report required by Fed. R. Civ. P. 26(a)(2) on or before [30 days after Plaintiff(s)
                                serves its expert witness disclosure]; or if Plaintiff has disclosed no experts,
                                Defendant(s) shall make its expert disclosure on or before November 17, 2019.

                           G.   Notwithstanding the provisions of paragraph (F), above, if a party intends to use
                                expert testimony in connection with a motion for summary judgment to be filed
                                by that party, such expert disclosures must be served on opposing counsel no later
                                than 90 days prior to the dispositive motion deadline. If such expert disclosures
                                are served the parties shall confer within 7 days to stipulate to a date for
                                responsive disclosures (if any) and completion of expert discovery necessary for
                                efficient resolution of the anticipated motion for summary judgment. The parties
                                shall make good faith efforts to avoid requesting enlargements of the dispositive
                                motions deadline and related briefing deadlines. Any proposed modifications of
                                the CMP deadlines or briefing schedule must be approved by the Court.

                           H.   Any party who wishes to limit or preclude expert testimony at trial shall file any
                                such objections on or before January 5, 2020. Any party who wishes to preclude
                                expert witness testimony at the summary judgment stage shall file any such
                                objections with their responsive brief within the briefing schedule established by
                                S.D. Ind. L.R. 56-1.

                           I.   All parties shall file and serve their final witness and exhibit lists on or before
                                December 17, 2019. This list should reflect the specific potential witnesses the
                                party may call at trial. It is not sufficient for a party to simply incorporate by
                                reference “any witness listed in discovery” or such general statements. The list of
                                final witnesses shall include a brief synopsis of the expected testimony.

                           J.   Any party who believes that bifurcation of discovery and/or trial is appropriate
                                with respect to any issue or claim shall notify the Court as soon as practicable.

                           K.   Discovery of electronically stored information (“ESI”).

                                The parties are completing the ESI Supplement, which will be filed with the
                                Court.




                                                                  3
                 IV.       Deadlines Related to Class Certification

                         Plaintiffs believe that class certification deadlines are inappropriate at this time. Plaintiffs
                 believe that it is appropriate to wait until (1) After the pleadings have closed and the Plaintiffs
                 have the opportunity to amend their complaint and assert tort claims (including resolution of any
                 motions to dismiss, which IU indicates that it intends to file); and (2) Defendant has completed
                 its remediation of its dorms.

                        Defendant disagrees with Plaintiffs and proposes the following class certification
                 deadlines:
The court adopts the
schedule proposed by the
                           A.     Plaintiff(s) shall disclose the name, address, and vita of any class-related expert
defendant with regard to          witness, and shall serve the report required by Fed. R. Civ. P. 26(a)(2) on or
the certification                 before February 28, 2019.
deadlines.

                           B.     Plaintiffs shall file their motion for class certification by February 28, 2019.

                           C.     Expert discovery related to Plaintiffs’ class-related experts shall be completed by
                                  March 29, 2019.

                           D.     Defendant’s response to Plaintiffs’ motion for class certification shall be filed by
                                  April 29, 2019.

                           E.     Defendant shall disclose the name, address, and vita of any class-related expert
                                  witness, and shall serve the report required by Fed. R. Civ. P. 26(a)(2) on or
                                  before April 29, 2019.

                           F.     Defendant shall file any Rule 702/Daubert motions as to Plaintiffs’ class-related
                                  experts by April 29, 2019.

                           G.     Expert discovery related to Defendant’s class-related experts shall be completed
                                  by May 29, 2019.

                           H.     Plaintiffs shall file it response to any Rule 702/Daubert motions as to Plaintiffs’
                                  class-related experts by May 29, 2019.

                           I.     Plaintiffs’ reply in support of their motion for class certification shall be filed by
                                  May 29, 2019.

                           J.     Defendant shall file its reply in support of its Rule 702/Daubert motions as to
                                  Plaintiffs’ class-related experts by June 17, 2019.

                           K.     Plaintiffs shall file any Rule 702/Daubert motions as to Defendant’s class-related
                                  experts by June 28, 2019.



                                                                     4
         L.      Defendant shall file its response to any Rule 702/Daubert motions as to
                 Defendant’s class-related experts by July 29, 2019.

         M.      Plaintiffs shall file its reply in support of any Rule 702/Daubert motions as to
                 Defendant’s class-related experts by August 12, 2019.

V.       Discovery1 and Dispositive Motions

         Due to the time and expense involved in conducting expert witness depositions and other
         discovery, as well as preparing and resolving dispositive motions, the Court requires
         counsel to use the CMP as an opportunity to seriously explore whether this case is
         appropriate for such motions (specifically including motions for summary judgment),
         whether expert witnesses will be needed, and how long discovery should continue. To
         this end, counsel must select the track set forth below that they believe best suits this
         case. If the parties are unable to agree on a track, the parties must: (1) state this fact in
         the CMP where indicated below; (2) indicate which track each counsel believes is most
         appropriate; and (3) provide a brief statement supporting the reasons for the track each
         counsel believes is most appropriate. If the parties are unable to agree on a track, the
         Court will pick the track it finds most appropriate, based upon the contents of the CMP
         or, if necessary, after receiving additional input at an initial pretrial conference.

         A.      Does any party believe that this case may be appropriate for summary judgment
                 or other dispositive motion? If yes, the party(ies) that expect to file such a motion
                 must provide a brief statement of the factual and/or legal basis for such a motion.
                 [Note: A statement such as, "Defendant will seek summary judgment because no
                 material facts are in dispute," is insufficient. Such a statement does not indicate
                 to the Court that the parties used the CMP as an opportunity to seriously explore
                 whether this case is appropriate for summary judgment or other dispositive
                 motion. However, the failure to set forth a basis for a dispositive motion in the
                 CMP will not bar a party from raising this argument at the motions stage.]

                 Plaintiffs: Plaintiffs anticipate that summary judgment will be appropriate in
                 favor of Plaintiffs on issues of liability including that IU breached the contract
                 and implied warranty of habitability by providing rooms with moisture, water,
                 and mold problems to IU’s students. IU has already admitted that thousands of
                 students’ experiences at IU were disrupted due to the mold problems and that the



1
     The term “completed,” as used in Section V.C, means that counsel must serve their discovery
     requests in sufficient time to receive responses before this deadline. Counsel may not serve
     discovery requests within the 30-day period before this deadline unless they seek leave of
     Court to serve a belated request and show good cause for the same. In such event, the
     proposed belated discovery request shall be filed with the motion, and the opposing party will
     receive it with service of the motion but need not respond to the same until such time as the
     Court grants the motion.


                                                   5
             rooms provided to those students were not what was bargained for or expected by
             the students.

             Defendant: As indicated, Defendant intends to file a motion to dismiss Plaintiffs’
             claims. To the extent that motion is unsuccessful and Plaintiffs’ claims proceed,
             Defendant will have several bases for a motion for summary judgment, including
             at least the following: (1) Plaintiffs cannot establish a breach of contract claim as
             they cannot show either a breach or damages; (2) Plaintiffs cannot establish
             breach of the implied warranty of habitability as a matter of law; (3) Plaintiffs
             have not sought an appropriate claim for declaratory judgment and are not entitled
             to such judgment as a matter of law; and (4) Plaintiffs cannot establish either
             general or specific causation with respect to their alleged injuries.

      B.     On or before that day that is 7 days after the non-expert discovery deadline, and
             consistent with the certification provisions of Fed. R. Civ. P. 11(b), the party with
             the burden of proof shall file a statement of the claims or defenses it intends to
             prove at trial, stating specifically the legal theories upon which the claims or
             defenses are based.

      C.     Select the track that best suits this case:


                X       Track 3: Dispositive motions are expected and shall be filed by
             December 17, 2019; non-expert witness discovery and discovery relating to
             liability issues shall be completed by August 16, 2019;expert witness discovery
             and discovery relating to damages shall be completed by September 17, 2019.
             All remaining discovery shall be completed by October 17, 2019.



             As will be discussed in more detail with the Court, this case necessitates
             additional flexibility and warrants departure from the ordinary tracks due to the
             class issues involved.

             Absent leave of Court, and for good cause shown, all issues raised on summary
             judgment under Fed. R. Civ. P. 56 must be raised by a party in a single motion.

VI.   Pre-Trial/Settlement Conferences

      At any time, any party may call the Judge's Staff to request a conference, or the Court
      may sua sponte schedule a conference at any time. The presumptive time for a settlement
      conference is no later than 30 days before the close of non-expert discovery. The
      parties are encouraged to request an earlier date if they believe the assistance of the
      Magistrate Judge would be helpful in achieving settlement. The parties recommend
      a settlement conference in December, 2019.




                                                 6
VII.   Trial Date

       The parties request a trial date in April, 2020. The trial is by jury and is anticipated to
       take 10 days. Counsel should indicate here the reasons that a shorter or longer track is
       appropriate. While all dates herein must be initially scheduled to match the presumptive
       trial date, if the Court agrees that a different track is appropriate, the case management
       order approving the CMP plan will indicate the number of months by which all or certain
       deadlines will be extended to match the track approved by the Court.

VIII. Referral to Magistrate Judge

       A.     Case. At this time, all parties do not consent to refer this matter to the currently
              assigned Magistrate Judge pursuant to 28 U.S.C. 636(c) and Fed. R. Civ. P. 73 for
              all further proceedings including trial.

       B.     Motions. The parties may also consent to having the assigned Magistrate Judge
              rule on motions ordinarily handled by the District Judge, such as motions to
              dismiss, for summary judgment, or for remand. If all parties consent, they should
              file a joint stipulation to that effect. Partial consents are subject to the approval of
              the presiding district judge.

IX.    Required Pre-Trial Preparation

       A.     TWO WEEKS BEFORE THE FINAL PRETRIAL CONFERENCE, the
              parties shall:

              1.      File a list of trial witnesses, by name, who are actually expected to be
                      called to testify at trial. This list may not include any witnesses not on a
                      party’s final witness list filed pursuant to Section III.I.

              2.      Number in sequential order all exhibits, including graphs, charts and the
                      like, that will be used during the trial. Provide the Court with a list of
                      these exhibits, including a description of each exhibit and the identifying
                      designation. Make the original exhibits available for inspection by
                      opposing counsel. Stipulations as to the authenticity and admissibility of
                      exhibits are encouraged to the greatest extent possible.

              3.      Submit all stipulations of facts in writing to the Court. Stipulations are
                      always encouraged so that at trial, counsel can concentrate on relevant
                      contested facts.

              4.      A party who intends to offer any depositions into evidence during the
                      party's case in chief shall prepare and file with the Court and copy to all
                      opposing parties either:




                                                 7
          a.      brief written summaries of the relevant facts in the depositions that
                  will be offered. (Because such a summary will be used in lieu of
                  the actual deposition testimony to eliminate time reading
                  depositions in a question and answer format, this is strongly
                  encouraged.); or

          b.      if a summary is inappropriate, a document which lists the portions
                  of the deposition(s), including the specific page and line numbers,
                  that will be read, or, in the event of a video-taped deposition, the
                  portions of the deposition that will be played, designated
                  specifically by counter-numbers.

     5.   Provide all other parties and the Court with any trial briefs and motions in
          limine, along with all proposed jury instructions, voir dire questions, and
          areas of inquiry for voir dire (or, if the trial is to the Court, with proposed
          findings of fact and conclusions of law).

     6.   Notify the Court and opposing counsel of the anticipated use of any
          evidence presentation equipment.

B.   ONE WEEK BEFORE THE FINAL PRETRIAL CONFERENCE, the
     parties shall:

     1.   Notify opposing counsel in writing of any objections to the proposed
          exhibits. If the parties desire a ruling on the objection prior to trial, a
          motion should be filed noting the objection and a description and
          designation of the exhibit, the basis of the objection, and the legal
          authorities supporting the objection.

     2.   If a party has an objection to the deposition summary or to a designated
          portion of a deposition that will be offered at trial, or if a party intends to
          offer additional portions at trial in response to the opponent's designation,
          and the parties desire a ruling on the objection prior to trial, the party shall
          submit the objections and counter summaries or designations to the Court
          in writing. Any objections shall be made in the same manner as for
          proposed exhibits. However, in the case of objections to video-taped
          depositions, the objections shall be brought to the Court's immediate
          attention to allow adequate time for editing of the deposition prior to trial.

     3.   File objections to any motions in limine, proposed instructions, and voir
          dire questions submitted by the opposing parties.

     4.   Notify the Court and opposing counsel of requests for separation of
          witnesses at trial.




                                     8
X.     Other Matters


        Plaintiffs: Because IU has not yet completely resolved the mold problem at its dorms, it
is unknown whether the discovery and summary judgment tracks are appropriate or will need to
be extended to account for an inability to conduct complete discovery on all issues until after IU
has finally resolved the mold problem at its dorms and the full extent and scope of the class and
their damages can be determined. Plaintiffs have prepared this Case Management Plan in
accordance with the Orders and requirements of the Court, but do not waive their right to
continue to seek remand.

        Defendant: Defendant agrees that this case management plan may need to be revisited,
but does not agree with Plaintiffs’ characterization of the alleged “mold problem.” Defendant
also notes that class certification issues will need to be included in the case management plan (as
outlined in Section IV above).



                                                     Respectfully submitted,


                                                     /s/ Jacob R. Cox_____________________
                                                     Jacob R. Cox, Attorney No. 26321-49
                                                     COX LAW OFFICE
                                                     1606 N. Delaware Street
                                                     Indianapolis, Indiana 46202
                                                     T: 317.884.8550
                                                     F: 317.660.2453
                                                     jcox@coxlaw.com

                                                     /s/ Jon Noyes________________________
                                                     Jon Noyes, Attorney No. 31444-49
                                                     William E. Winingham, Atty. No. 1309-49
                                                     Wilson Kehoe Winingham LLC
                                                     2859 N. Meridian Street
                                                     Indianapolis, Indiana 46204
                                                     T: 317.920.6400
                                                     F: 317.920.6405
                                                     jnoyes@wkw.com.com
                                                     winingham@wkw.com

                                                     Attorney for Plaintiffs


                                                     /s/ Thomas A. Barnard
                                                     Thomas A. Barnard (Atty. No. 4011-49)
                                                     Ann O’Connor McCready (Atty. No.


                                                 9
     32836–53)
     Frank J. Deveau (Atty. No. 4692-49)
     Scott R. Alexander (Atty. No. 16345-49)
     TAFT STETTINIUS & HOLLISTER LLP
     One Indiana Square, Suite 3500
     Indianapolis, IN 46204
     P: 317-713-3500
     F: 317-713-3699
     E: tbarnard@taftlaw.com
      amccready@taftlaw.com
      fdeveau@taftlaw.com
      salexander@taftlaw.com

     Attorneys for Defendant, The Trustees of
     Indiana University




10
x
    PARTIES APPEARED BY COUNSEL ON December 7, 2018,
    FOR AN INITIAL PRETRIAL CONFERENCE. APPROVED
    AS SUBMITTED.
x   APPROVED AS AMENDED.

    APPROVED AS AMENDED PER SEPARATE ORDER.

    APPROVED, BUT ALL OF THE FOREGOING DEADLINES ARE
    SHORTENED/LENGTHENED BY                MONTHS.

    APPROVED, BUT THE DEADLINES SET IN SECTION(S)
         ______________ OF THE PLAN IS/ARE
    SHORTENED/LENGTHENED BY                 MONTHS.

    THIS MATTER IS SET FOR TRIAL BY ____________________ ON
    ___________________________ . FINAL PRETRIAL
    CONFERENCE IS SCHEDULED FOR
                                           AT __________ .M.,
    ROOM                  .

    A SETTLEMENT/STATUS CONFERENCE IS SET IN THIS CASE
    FOR _____________ AT _______ .M. COUNSEL SHALL
    APPEAR:

    _____________ IN PERSON IN ROOM ________ ; OR

    _____________ BY TELEPHONE, WITH COUNSEL FOR
    INITIATING THE CALL TO ALL OTHER PARTIES AND ADDING
    THE COURT JUDGE AT ( ____ ) _________________ ; OR

    _____________BY TELEPHONE, WITH COUNSEL CALLING THE
    JUDGE'S STAFF AT ( ____ ) _____________________ .
X   DISPOSITIVE MOTIONS SHALL BE FILED BY DECEMBER 17,
     2019..
     NON-EXPERT WITNESS AND LIABILITY DISCOVERY
X
     SHALL BE COMPLETED BY AUGUST 16,

    2019.


                           11
       Upon approval, this Plan constitutes an Order of the Court. Failure to comply with an
Order of the Court may result in sanctions for contempt, or as provided under Rule 16(f), to and
including dismissal or default.


       Approved and So Ordered.


        Date: 12/10/2018                 ____________________________________
                                            Debra McVicker Lynch
                                            United States Magistrate Judge
                                            Southern District of Indiana




Distribution:

All ECF-registered counsel of record via email generated by the court’s ECF system




                                                  12
